        Case 9:19-cr-00059-DWM Document 25 Filed 04/15/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


    UNITED STATES OF AMERICA,                           CR 19–59–M–DWM

               Plaintiff,

        vs.                                                    ORDER

    SUEDE JEFFREY SHUTTLE,

               Defendant.


       In light of the March 31, 2021 forensic evaluation, (Doc. 23-1), and the joint

notice of the parties, (Doc. 24), 1

       IT IS ORDERED that Suede Jeffrey Shuttle is committed to the custody of

the Attorney General for an additional 120 days of hospitalization and treatment at

a suitable facility to determine if there is a substantial probability that in the

foreseeable future he will attain the capacity to permit this case to go forward. 18

U.S.C. § 4241(d)(2). The Clerk is directed to provide the facility with a copy of

this Order. The Attorney General or his representative at the facility to which Mr.

Shuttle is committed shall promptly notify the Court of the determination made



1
 A full procedural history of this case is outlined in this Court’s April 7, 2021
Order. (See Doc. 23.)
                                           1
        Case 9:19-cr-00059-DWM Document 25 Filed 04/15/21 Page 2 of 2



regarding the probability that Mr. Shuttle will regain capacity to proceed in the

foreseeable future.

      IT IS FURTHER ORDERED that the time pending a restoration

determination is excluded from the speedy trial calculation. See 18 U.S.C.

§ 3161(h)(4).

      DATED this 15th day of April, 2021.




                                          2
